DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 06 July 2021 in response to the non-final office action mailed on 26 January 2021 has been considered.  Claim(s) 1-11 and 13-20 is/are pending.  Claim(s) 12 has/have been canceled.  Claim(s) 1-11 and 13-20 has/have been examined in this action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 195 06 153 A1 to Dresler.

Regarding claim 1, Dresler discloses a post installation bracket comprising: a leveling plate (C) including at least one leveling element (f, g) positioned at least one non-central location of the leveling plate (Fig.2) and an anchoring bolt securing assembly (B) that is fastened at a central location (Fig.2) of the leveling plate and configured to receive a first end of an anchoring bolt (A) with a second end that is anchored in a footing (lower portion of A in ground); and at least one leveling bolt (e) securely fastened to each of the at least one leveling elements (Fig.1), the at least one leveling bolt used to position the leveling plate with respect to the footing while a base of a post is positioned on the leveling plate (Fig.1), wherein the at least one leveling bolt is accessible between an upper surface of the footing and a lower surface of the leveling plate to position the leveling plate with respect to the footing (Fig.1).  
Regarding claim 2, wherein the at least one leveling bolt provides upward force to the base of the post to secure the post (Fig.1).  
Regarding claim 4, wherein the anchoring bolt securing assembly includes threads (threaded nut B) for engaging with the anchoring bolt (threaded rod A). 
Regarding claim 6, wherein the anchoring bolt securing assembly and the leveling plate includes an opening configured to allow the first end of the anchoring bolt to traverse the leveling plate and enter the base of the post (Fig.2).  
Regarding claim 7, wherein the post is a cylindrical post (G).  
Regarding claim 9, wherein the post is a hollow post (G).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 195 06 153 A1 to Dresler.

Regarding claim 5, Dresler discloses wherein the anchoring bolt securing assembly includes a nut attached to the bottom of the leveling plate, but does not disclose a nut attached to the top of the leveling plate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the nut on the top surface of the leveling plate since the location of the nut does not have much of an effect on the installation .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 10, 11, and 13-20 are allowed.
Claims 3 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE 43 30 765 A1 – also teaches central bolt, non-central leveling elements accessible from below the leveling plate.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160.  The examiner can normally be reached on Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635